Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 14-16, 19, 32-33, 41, 43, 55-65, are pending in this application.
Claims 2-13, 17-18, 20-31, 34-40, 42, 44-54, are deleted.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
Claims 1, 14-16, 19, 32-33, 41, 43, 55-65, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
From the definitions in claim 1, it appears R1b and R2a should be (R1)b and (R2)a respectively. By correcting them the rejection would be overcome.
It is not possible to have combinations (e.g. claim 1, line 13) of substituents on the rings. By deleting “or combination thereof” in every occurrence the rejection would be overcome.
Many of the compounds cited in claim 33, are outside the scope of claim 1, e.g. wherein R1 and/or R2 are H. In claim 1, R1 and R2 are not H.  One must read the specification into the claim contrary to several precedent decisions. Some of the compounds are not listed in table 1 (pp. 96-111). The listing in the claim is not in the same sequence as in table 1 and are not in numerical order making it prone to error. Applicant must bring the applicable structures into the claim to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

In claims 43 and 65, comprising at least a second active agents renders the claims indefinite. The claims embrace all active agents, known today and those that may be discovered in the future, including agents that are not useful for treating trypanosomid infection. By deleting the claims the rejection would be overcome.
 In line 2, of claims 59 and 63, comprising is an open-ended term, which cannot be used for a compound. It implies the claims embrace other compounds not cited in the claims. Also, a compound/agent must consist only itself. Hence, the claims are indefinite. By replacing “comprising” with “is” the rejection would be overcome.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shiao, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
June 9, 2021